This matter comes before me on a rule to show cause why the West Ridgelawn Cemetery Company should not be allowed to elect a new board of trustees upon the expiration of the term of the present board.
Since I have already advised an order providing for the disposition of fourteen and one-half acres of this cemetery and the improvement of that tract and the repair of the chapel it appears to me quite proper that trustees should be elected to propose and submit the necessary rules and regulations pertaining to the cemetery. I will advise the order for the reason that I am informed by the receiver that the rules and regulations governing this cemetery have been lost or destroyed and that the record of such rules at the present time is very meager and not sufficient to properly revise them. I will direct the receiver not to hold the election until the terms of the present trustees have expired, if they have not already expired. I also instructed Mr. Louis Fast, special master, to conduct the meeting for the reason that there seems to be some dissention among the lot owners and certificate holders, some of whom apparently are endeavoring in every way to obstruct the court in its effort to rehabilitate this cemetery and to place it again in such condition that it may be carried on without the aid of the court. I will further instruct the receiver to report to the court the result of such election. Since I advised the order for the sale of the fourteen and one-half acres, two reports have been made to me by the Cresthaven Cemetery Association which is the assignee of the Sacks offer. These reports are most satisfactory and the stockholders of this corporation are making every effort to rehabilitate the cemetery and it now appears the cemetery may in the near future be put upon a sound financial basis.
I will, therefore, advise an order permitting the holding of said election. *Page 437